                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA                 :
                                          :
              v.                          :        CRIMINAL NOS.        15-443-03
                                          :                             16-390-01
 SHARAE JOHNSON COLEMAN                   :


                                        ORDER

      This 22nd day of August, 2019, it is hereby ORDERED that the Motion Requesting that

Petitioner’s Sentencing Scheme Run Concurrently (Doc #291) is DENIED.



                                                      /s/ Gerald Austin McHugh
                                                  United States District Judge




                                              1
